Citation Nr: 0831547	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  05-09 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for residuals, 
fracture, left posterior tibia with synovitis, left ankle, 
currently 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1980 to October 
1981. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

In June 2008, the veteran testified in a Travel Board hearing 
in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The residuals of a fracture, left posterior tibia with 
synovitis, left ankle, is manifested by limitation of motion, 
crepitation, stiffness, tenderness, popping and complaints of 
pain; but no instability or ankylosis.  


CONCLUSION OF LAW

A rating in excess of 20 percent for residuals, fracture, 
left posterior tibia with synovitis, left ankle, is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5262 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, a VCAA letter was sent in August 2003 that addressed 
all the notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

With regard an increased evaluation claim, as is this case, 
the Board is aware of the Court's decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court found that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate 
such a claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the August 2003 VCAA letter does not contain 
the level of specificity set forth in Vazquez-Flores.  
However, the Board does not find that any such procedural 
defect constitutes prejudicial error in this case because of 
evidence of actual knowledge on the part of the veteran and 
other documentation in the claims file reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
 
In this regard, the Board considered the veteran's statements 
during the June 2008 hearing regarding his ability to work as 
a mechanic.  The veteran stated that he worked in maintenance 
all his life and his ankle hinders his performance of that 
occupation.  He stated the he had difficulty walking down 
stairs and on uneven surfaces.   Additionally, he indicated 
in the March 2007 VA examination that his daily activities 
were not affected.  Clearly these statements are a 
description of the effect of the service-connected disability 
on employability and daily life.  These statements indicate 
awareness on the part of the veteran that information about 
such effects is necessary to substantiate a claim for a 
higher evaluation.  Significantly, the Court in Vazquez-
Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim."  Id., citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  This 
showing of actual knowledge satisfies the first and fourth 
requirements of Vazquez-Flores.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board does not view the 
disability at issue to be covered by the second requirement 
of Vazquez-Flores, and no further analysis in that regard is 
necessary.
 
Finally, the rating decision includes a discussion of the 
rating criteria utilized in the present case, and this 
criteria was set forth in further detail in the Statement of 
the Case.  The veteran was accordingly made well aware of the 
requirements for an increased evaluation pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the third notification requirement of Vazquez-
Flores.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records, Social 
Security Administration records and VA medical records.  The 
veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  The appellant was afforded VA medical 
examinations in January 2004 and March 2007.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Evaluating the disability under several diagnostic codes, the 
Board considers the level of impairment of the ability to 
engage in ordinary activities, including employment, and 
assesses the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2007); See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, however, should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In this case, the veteran's service-connected residuals, 
fracture, left posterior tibia with synovitis, left ankle, 
have been assigned a 20 percent evaluation under Diagnostic 
Code 38 C.F.R. § 4.71a, Diagnostic Code 2562 (for impairment 
of the tibia and fibula).  

Under DC 5262, a 30 percent rating is warranted for malunion 
of the tibia and fibula with marked knee or ankle disability.  
A 40 percent rating is warranted where there is nonunion of 
the tibia and fibula, with loose motion, and requiring a 
brace. 38 C.F.R. § 4.71a, Diagnostic Code 2562 (2007).  

The Board observes that the word "marked" is not defined in 
the rating schedule; rather than applying a mechanical 
formula, VA must evaluate all the evidence to the end that 
its decisions are equitable and just.  38 C.F.R. § 4.6.

In a January 2004 VA Compensation and Pension Examination, 
the veteran indicated that he experienced pain on a daily 
basis with crepitation and popping.  There was no swelling 
and his range of motion was generally reduced.  His gait was 
changed evidenced by the wearing of the lateral surface of 
the soles of his shoes.  Repetitive motion aggravated the 
pain.  The veteran stated that he had flare-ups approximately 
ten times in the past six months that lasted for 2 days in 
length.  He treated the flare-ups with rest.  He did not use 
a cane.  He had tenderness and mild synovial thickening.  He 
had zero degrees dorsiflexion and 30 degrees plantar flexion 
with pain.  He did not have lateral, medial, anterior or 
posterior instability.  His Achilles was normal.  During 
flare-ups the examiner did not expect additional limitation 
of range of motion, but expected mild alteration of his gait 
and ambulatory endurance.  

In a March 2007 VA Compensation and Pension Examination, the 
veteran stated that he experienced pain on a daily basis in 
his left ankle.  He also had intermittent swelling, morning 
stiffness, crepitation and popping.  His range of motion was 
generally reduced and repetition increased the pain.  The 
veteran did not wear a brace, use a cane or use crutches.  He 
was not on any medications for pain.  The ankle did not have 
any affect on his daily activities.  He did not have flare-
ups and his symptoms were consistent.  He had pain on 
movement that increased with repetition.  His range of motion 
was 0 to 30 degrees plantar flexion.  There was no inversion 
or eversion instability.  

In June 2008, the veteran testified that he wears a brace on 
his left ankle and has worn the brace for about a year and a 
half.  The veteran testified that his left ankle was weak.  
He indicated that he experienced instability and had a 
tendency to fall.  He stated that he had difficulty walking 
on uneven surfaces.  He stated that he sometimes used a cane 
to walk and it hurt to walk down stairs.  The veteran 
testified that he treated the pain with medication and rest.  

The Board finds that the veteran is not entitled to an 
increased evaluation for his left ankle disability.  The 
evidence does not show marked disability of his ankle.  His 
ankle was not severely limited in motion.  He was able to 
walk and occasionally had to use a cane.  Additionally, there 
was no instability found upon physical examination.  The 
swelling was intermittent, not constant.  The stiffness was 
also not constant.  The most recent examination indicated 
that this daily activities were not affected.  Although the 
evidence shows some tenderness and pain, the clinical 
findings do not establish more than moderate impairment of 
the left ankle as a result of the service connected 
disability.  The Board finds that the veteran's complaints of 
daily pain, tenderness, stiffness and the objective findings, 
including limited motion, crepitation and popping, are 
adequately addressed in the 20 percent evaluation assigned 
pursuant to Diagnostic Code 5262.

The Board recognized the pain on movement that increased with 
repetition.  The March 2007 VA examination, however, found 
that flare-ups would not result in additional motion loss, 
fatigue or incoordination.  The Board finds that there is no 
objective evidence to show that pain on use or during flare-
ups resulted in additional functional limitation to the 
extent that the veteran's left ankle disability would be more 
than 20 percent disabling.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, supra.  

Additionally, under Diagnostic Code 5271 for limitation of 
motion of the ankle, a 10 percent evaluation is assigned for 
moderate limitation of motion and a 20 percent evaluation for 
marked limitation of motion. 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2007).  The Board notes that the veteran is 
already receiving the maximum evaluation under this code.  

The Board also has considered the applicability of 
alternative diagnostic codes for evaluating the veteran's 
ankle disability, but finds that no higher ratings are 
assignable.  Objective medical findings do not include 
ankylosis of the left ankle, ankylosis of the left 
subastragalar or tarsal joint, malunion of os calcis or 
astragalus, or astragalectomy of the left ankle.  
Consequently, evaluation of the veteran's left ankle 
disability under Diagnostic Codes 5270, 5272, 5273 or 5274, 
respectively, is not warranted.

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 20 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In fact, the 
VA examiners noted that but for his back disability, the 
veteran was employable.  Hence, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2007) is not warranted.


ORDER

Entitlement to an increased evaluation for residuals, 
fracture, left posterior tibia with synovitis, left ankle, 
currently 20 percent disabling is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


